DETAILED ACTION
 	Claims 1-13 are pending and have been examined.

 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
 	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 101
      35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


      Claims 1-13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claims are directed to an abstract idea without significantly more.
Here, under step 1 of the Alice analysis, system claims 1-11 are directed to a processor portion coupled to an interface portion and to a storing portion, method claim 12 is directed to a series of steps; and computer program claim 13 is directed to executable instructions. Thus the claims are directed to a machine, process, and manufacture, respectively.
Under step 2A Prong One of the analysis, the claimed invention is directed to an abstract idea without significantly more. The claims recite production management, including storing, displaying, and calculating steps.  
The limitations of storing, displaying, and calculating, are a process that, under its broadest reasonable interpretation, covers performance of the limitations in the mind, but for the recitation of generic computer components.
Specifically, the claim elements recite storing management information including production past record information that is information as a past record which indicates an execution time point of individual steps for individual products loaded in a production system; and displaying a holistic chart for a production situation, calculates a retention increase rate at each time point for the individual steps based on the production past record information, for each step, the retention increase rate is an amount of increase in a retention number which is a number of products in execution queue for a corresponding step, per unit time, a rate reference value which is a reference value for the retention increase rate is common to a plurality of steps, the holistic chart is a chart having a time axis which is an axis corresponding to time, and a step axis which is an axis perpendicular to the time axis and corresponds to steps, and a display mode at a position in the holistic chart depends on whether the retention increase rate corresponding to a time point and a step that correspond to the position is a negative value, zero, or a positive value, and a difference between the retention increase rate and the rate reference value.
That is, other than reciting a processor portion coupled to an interface portion and to a storing portion, nothing in the claim elements preclude the steps from practically being performed in the mind. If the claim limitations, under the broadest reasonable interpretation, cover performance of the limitations in the mind, but for the recitation of generic computer components, then they fall within the “Mental Processes” grouping of abstract ideas. Accordingly, the claims recite an abstract idea.
Under Step 2A Prong Two, the eligibility analysis evaluates whether the claim as a whole integrates the recited judicial exception into a practical application of the exception. This judicial exception is not integrated into a practical application. The claims include a processor portion coupled to an interface portion and to a storing portion. The processor portion coupled to an interface portion and to a storing portion in the steps is recited at a high-level of generality, such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  As a result, the claims are directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of a processor portion coupled to an interface portion and to a storing portion amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.
None of the dependent claims recite additional limitations that are sufficient to amount to significantly more than the abstract idea. Claims 2 and 3 recite additional calculating and displaying steps. Claims 4-6 recite an additional display mode, and additional calculating and displaying steps. Claims 7 and 8 recite additional calculating and displaying steps. Claims 9-11 further describe the display mode, the rate reference value, and the acceleration rate reference value. A more detailed abstract idea remains an abstract idea.
Under step 2B of the analysis, the claims include, inter alia, a processor portion coupled to an interface portion and to a storing portion.
As discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than mere instructions to apply the exception using a generic computer component.  The same analysis applies here in 2B, i.e., mere instructions to apply an exception on a generic computer cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.
There isn’t any improvement to another technology or technical field, or the functioning of the computer itself. Moreover, individually, there are not any meaningful limitations beyond generally linking the abstract idea to a particular technological environment, i.e., implementation via a computer system. Further, taken as a combination, the limitations add nothing more than what is present when the limitations are considered individually. There is no indication that the combination provides any effect regarding the functioning of the computer or any improvement to another technology.
In addition, as discussed in paragraph 0017 of the specification, “In the following description, a "production management supporting system" may be configured to include one or more computers. Specifically, when, e.g., a computer has a display device and displays information on the display device thereof, the computer may appropriately be the production management supporting system. Alternatively, when, e.g., a first computer (e.g., management server) transmits information to be displayed to a remote second computer (display computer (e.g., management client)) and the display computer displays the information (when the first computer displays the information on the second computer), at least the first computer of the first and second computers may appropriately be the production management supporting system.”
As such, this disclosure supports the finding that no more than a general purpose computer, performing generic computer functions, is required by the claims.
Viewed as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself. Therefore, the claim(s) are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter. See Alice Corporation Pty. Ltd. v. CLS Bank Int’l et al., No. 13-298 (U.S. June 19, 2014).

Conclusion
 	The prior art made of record and not relied upon, listed in the PTO-892, considered pertinent to applicant's disclosure, discloses manufacturing and supply chain management.
- Lluis Cuatrecasas-Arbos et al (The Operations-Time Chart: A graphical tool to evaluate the performance of production systems – From batch-and-queue to lean manufacturing) disclose the spreadsheet modeling of manufacturing systems by means of the Operations-Time Chart (hereafter, OT-Chart), a graphical tool for an automatic time-phased representation and measurement of the operation of production systems.

 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRE D BOYCE whose telephone number is (571)272-6726. The examiner can normally be reached M-F 10a-6:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao (Rob) Wu can be reached on (571) 272-6045. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDRE D BOYCE/Primary Examiner, Art Unit 3623                                                                                                                                                                                                        November 29, 2022